Citation Nr: 1127159	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to an undiagnosed illness. 

2.  Entitlement to an initial rating higher than 50 percent for endometriosis with bowel involvement, to include consideration of separate ratings for residuals of a total abdominal hysterectomy and irritable bowel syndrome (IBS).

3.  Entitlement to an initial rating higher than 30 percent for a psychiatric disability.  

4.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.   

5.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity.   

6.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to October 1990 and from September 1998 to August 2008, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from March 2007, April 2010, and September 2010, rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence in support of her claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to an increased rating for diabetes mellitus type II and the issue of entitlement to a temporary total rating for endometriosis with bowel involvement, post-total abdominal hysterectomy, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities, entitlement to an initial rating higher than 30 percent for a psychiatric disorder, and entitlement to an initial rating higher than 50 percent for endometriosis with bowel involvement, to include consideration of separate ratings for residuals of a total abdominal hysterectomy IBS, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  Hypertension has not been shown to be productive of diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more.

2.  Peripheral neuropathy of the right lower extremity has been manifested by no more than mild sensory impairment.

3.  Peripheral neuropathy of the left lower extremity has been manifested by no more than mild sensory impairment


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

2.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).
3.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2006; a rating decision in March 2007; and a statement of the case in July 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claims herein decided, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA obtained medical examinations in relation to the claims, and the evidence does not show, nor does the Veteran claim, that her disabilities have increased in severity since she was last examined for hypertension and peripheral neuropathy of the lower extremities.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore the error was harmless).  

General Rating Principles

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Hypertension

The Veteran was diagnosed with hypertension during service.  In a rating decision in March 2007, the RO granted service connection for hypertension and assigned a 0 percent disability rating, effective August 2008.  The Veteran contends that she is entitled to a compensable disability rating for hypertension.  

Hypertension is rated under Diagnostic Code 7101.  Under Diagnostic Code 7101, the criteria for a 10 percent rating are diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  The criteria for a 20 percent rating are diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104 (2010).

On VA examination in January 2007, the Veteran reported she started taking blood pressure medication in service and was still on blood pressure medication.  The condition was noted as stable.  She denied a history of hospitalizations, cardiovascular problems or renal disease related to hypertension.  On physical examination, the blood pressure readings were 104/84, 110/82, and 106/82.

VA treatment records during the period on appeal do not show diastolic blood pressure readings predominantly 100 or higher or systolic readings predominantly 160 or higher.  

At a December 2009 RO hearing, the Veteran reported that her systsolic blood pressure readings at times climbed to 130, and her diastolic reading also increased, but did not reach 100.  At the March 2011 personal hearing, the Veteran denied any problems with hypertension and reported that the condition was well controlled with medication.  She stated that her readings averaged 120/80.  

The Board has also examined the Veteran's service medical records to determine whether a history of diastolic pressures of predominantly 100 or more is shown with continuous medicine required for control of hypertension.  However, medical records during her service show readings of 118/68 in February 1989; 110/64 in June 1989; 114/80 in August 1990; 128/74 in September 1990; 132/82 in October 1990; 123/79, 133/84, and 128/70 in November 1991; 130/90 in February 1993; 130/100 in March 1998; 125/97 in September 1998; 118/68 in February 1999; 124/90 in November 2002; 140/85 in January 2003; 118/82 in April 2003; 132/94 in July 2003; 126/80 and 133/76 in August 2003; 134/92 in September 2003; 133/94 in October 2003; 141/91 in November 2003; 146/98 in March 2004; 120/90 in August 2004; 140/100 and 130/94 in October 2004; 130/82 in December 2004; 120/80 in February 2005; 124/88 in March 2005; 142/90 in May 2005; 142/88 in July 2005; 146/102 in September 2005; 130/98 in March 2006; 110/90 and 134/88 in June 2006; 136/94 in July 2006; 104/84, 110/82, and 106/82 in January 2007.  While there were three readings of 100 or more during that time, the Board finds that evidence does not support a finding of a history of diastolic pressures of predominantly 100 or more.

In the absence of diastolic readings predominantly 100 or higher or systolic readings predominantly 160 or higher, the criteria for a compensable rating are not met.

Therefore, the Board finds that the preponderance of the evidence is against an initial compensable rating for hypertension at any time during the appeal period, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy Lower Extremities

The Veteran claims she is entitled to a higher rating for peripheral neuropathy of the lower extremities.  The Veteran is currently rated under Diagnostic Code 8520 at 10 percent for each lower extremity.  Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  When the involvement of a peripheral nerve is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Note (2010).

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a (2010)

On VA examination in January 2007, the Veteran reported parasthesias and loss of sensation in the lower extremities, associated with diabetes mellitus.  She described the symptoms as intermittent in nature.  She stated that the symptoms had improved after she started taking medication for diabetes mellitus.  She denied treatment for peripheral neuropathy of the lower extremities or a history of hospitalizations.  On neurological examination, the examiner noted normal coordination, no motor loss, and no sensory abnormalities, bilaterally.  Cranial nerve functions were normal.  No peripheral edema was present.  The examiner diagnosed subjective peripheral neuropathy of the bilateral lower extremities.  

VA treatment notes in July 2009, February 2010, and May 2010, show that bilateral pedal pulses were 2+ symmetric, with full range of motion, and no cyanosis, clubbing or edema.  Neurological and sensory examinations were normal.  There was normal sensation and circulation.  No deformities were noted.  

At a December 2009 RO hearing, the Veteran reported numbness and tingling of the feet after a lot of walking.  She rarely felt those symptoms in her legs.  The sensation was intermittent and occurred three to four times a month.  She testified that the condition had not worsened.  At a March 2011 hearing, the Veteran complained of pain in her feet.  She described the pain as mild.  

The Veteran's reported neurological symptoms on VA examination and thereafter in VA treatment notes have been essentially unchanged.  The VA examination and clinical evaluations  have shown no neurological or sensory abnormalities.  There is no evidence of or motor loss in either extremity.  The VA examiner based the diagnosis of peripheral neuropathy of the bilateral lower extremities on the subjective symptoms reported by the Veteran.  In fact, the Veteran has described mild symptoms which the Board finds are no more than wholly sensory involvement of the peripheral nerves of the lower extremities.  Considering the clinical findings, which found only subjective peripheral neuropathy, the Board finds that no more than mild incomplete paralysis under Diagnostic Code 8520 is shown for each lower extremity.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims for separate initial disability ratings higher than 10 percent for peripheral neuropathy of the right and left lower extremities, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected hypertension, peripheral neuropathy of the lower extremities, reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's hypertension, or peripheral neuropathy of the lower extremities, is productive of total occupational impairment, and the evidence does not show that that the disorders cause unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2010).





ORDER

An initial compensable rating for hypertension is denied.

An initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity is denied.

An initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran asserts that her service-connected a psychiatric disability, to include depression and bipolar disorder, is more disabling than currently rated.  A VA examination report in January 2007 noted a GAF score of 55 and her condition was described as mild to moderate.  Consistent with the examiner's findings VA clinical treatment notes in August 2009 recoded GAF scores of 60.  The Veteran was last afforded a VA psychiatric examination in January 2010.  She was assigned a GAF score of 61.  Since the most recent VA examination, in March 2010 a VA social worker's report contained a GAF score of 51.  The clinician noted increased manic symptoms and increased problems at work.  In April 2010, it was noted that the Veteran's psychiatric symptoms were worsening and her medication had been increased.  There was mild loosening of association and moderate flight of ideas.  She was described as mildly disheveled.  VA clinicians found her psychiatric symptoms were moderate to severe.  At the March 2011 personal hearing the Veteran reported new symptoms not previously of record, to include manic episodes, hypervigilence, and exaggerated startle response.  She indicated that she was having problems getting along with coworkers and experienced increased concentration problems that resulted in reasonable accommodations at work.  In support of her claim, the Veteran submitted work related documents and a May 2011 private psychological evaluation report which contained a GAF score of 46, with an assessment that the Veteran's psychiatric disability was productive of serious functional impairment in several areas.   

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last examination is not unduly remote, because there may have been significant changes in her psychiatric condition, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her psychiatric disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board must remand this claim for a more current examination.   

Next, the Board notes that in a September 2010 rating decision the RO denied service connection for peripheral neuropathy of the upper extremities, to include as due to an undiagnosed illness.  At the hearing in March 2011, the Veteran presented testimony expressing disagreement with the denial of service connection for peripheral neuropathy of the upper extremities.  At the hearing the Veteran also disagreed with the rating assigned for endometriosis with bowel involvement, and argued for assignment of separate ratings for residuals of a total abdominal hysterectomy and IBS.  An April 2010 rating decision granted service connection for endometriosis with bowel involvement and assigned a 50 percent disability rating.  Oral statements made by the claimant or her or her accredited representative during a personal hearing are considered to be "in writing" when a transcript of the hearing is produced.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran's disagreement during the March 2011 travel Board hearing is reasonably construed as a timely notice of disagreement with the April 2010 and September 2010 rating decisions.  38 C.F.R. § 20.201 (2010); EF v. Derwinski, 1 Vet. App. 324 (1991) (noting that VA must liberally construe all documents filed by a claimant).  The RO has not issued a statement of the case in response to the notice of disagreement.  Under these circumstances, the Board is required to remand the matter for issuance of a statement of the case addressing the claims for service connection for peripheral neuropathy of the upper extremities, and the claim for an increased rating for endometriosis with bowel involvement, to include consideration of separate ratings for residuals of a total abdominal hysterectomy and IBS.  Manlicon v. West, 12 Vet. App. 238 (1999).

Finally, private medical records also appear to be outstanding.  The record shows that the Veteran was treated at Camden Clark Hospital in West Virginia and underwent a total abdominal hysterectomy in July 2010.  Additionally, the Board notes that at the March 2011 hearing the Veteran reported ongoing psychiatric treatment with Dr. M.S.  Because the Veteran has put VA on notice that private treatment records exist and may be helpful to her claims, those records should be requested on remand.  Moreover, it should be explained to the Veteran that signed authorizations for the release of her private physicians' records are necessary before those records may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated her for any of the disorders currently on appeal, to include treatment received for a mental health disability, gynecological disability, or digestive disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, request treatment records from Dr. M.S., and records from Camden Clark Hospital in West Virginia.  All attempts to secure those records must be documented in the claims folder, and the Veteran and her representative should be notified of any unsuccessful efforts.

2.  Obtain and associate with the claims file any VA treatment records dated since June 2010.

3.  Issue a statement of the case in response to the March 2011 notice of disagreement regarding the issues of service connection for peripheral neuropathy of the upper extremities, to include as due to an undiagnosed illness, and the claim for an increased rating for endometriosis with bowel involvement, to include consideration of separate ratings for residuals of a total abdominal hysterectomy and irritable bowel syndrome.  Inform the Veteran of her appeal rights. 

4.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the current severity of her service-connected psychiatric disability, to include depression and bipolar disorder.  The claims file must be reviewed by the examiner and that review should be noted in the examination report.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's psychiatric disorder.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, including the Veteran's previous VA examination in January 2010 and the May 2011 psychological evaluation report.  Finally, the examiner should also describe the impact of the Veteran's psychiatric disorder on her occupational and social functioning.

5.  Then, readjudicate the claim for increased rating for a psychiatric disability.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


